Citation Nr: 0017260	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1995.  On his substantive appeal dated in January 
1996, the veteran indicated that he wanted a hearing before a 
member of the Board, to be held at the RO.  He was scheduled 
for a hearing before a hearing officer; however, there is no 
indication that he considered that this hearing satisfied his 
request for a hearing before a member of the Board.  In 
November 1998, the case was remanded to schedule the veteran 
for a hearing; however, he failed to report for the scheduled 
hearing, and the file was returned to the Board.  In 
reviewing the file, however, the Board notes that, in his 
substantive appeal, the veteran provided a different address 
from the address previously of record.  As this was not 
identified as a change of address, his correspondence 
continued to be sent to the previous address, including the 
notification of the scheduled travel board hearing.  Although 
none of the mail was returned as undeliverable, since it was 
not sent to his "latest address of record," it cannot be 
assumed that the veteran received the notification of the 
hearing.  See 38 C.F.R. § 3.1(q) (1999) (Notice means written 
notice sent to a claimant at his or her latest address of 
record.).  

Consequently, the veteran must be provided an opportunity to 
appear before a hearing member of the Board, held at the RO, 
with the notification of the hearing sent to his latest 
address of record.  Accordingly the case is REMANDED to the 
RO for the following:

The RO should schedule the veteran for a 
hearing, to be held at that RO, before a 
member of the Board.  The notification of 
the hearing should be sent to the 
veteran's "latest address of record," 
which is currently contained on the 
substantive appeal dated in January 1996, 
i.e., 641 Plymouth St., Halifax Ma. 02338.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



